 
SECURED PROMISSORY NOTE
 
$3,608,457.38
August 18, 2009



FOR VALUE RECEIVED, the undersigned, ecoSolutions, Intl., a Nevada corporation,
(the “Borrower”), promises to pay to the order of William C. Patridge (the
“Holder”) (at such place as the Holder may from time to time designate to the
Borrower), in lawful money of the United States, the principal sum of Three
Million Six Hundred and Eight Thousand Four Hundred and Fifty Seven Dollars and
Thirty Eight Cents ($3,608,457.38), together with accrued interest on the unpaid
principal balance thereof from and after the date of this Secured Promissory
Note at the rate of ten percent (10.0%) per annum.  This Secured Promissory Note
represents the aggregate amount of the Borrower’s indebtedness to the Holder
(whether or not evidenced by any instrument, promissory note or agreement,
written or otherwise) as of the date hereof.  This Secured Promissory Note is
issued in lieu of, and replaces, any and all prior instruments, promissory notes
and agreements, written or otherwise, evidencing Borrower’s indebtedness to
Secured Party, including, without limitation, that certain Convertible
Promissory Note, dated as of December 31, 2008.


On December 31, 2009, the entire unpaid principal balance of this Secured
Promissory Note and all accrued interest shall be due and payable.


The payment of this Secured Promissory Note is secured by a pledge of, and
security interest in, all of the assets of Borrower.  The terms and conditions
are set forth in the Security Agreement, dated as of August 18, 2009 (the
“Agreement”).  Notwithstanding the existence of security for the payment of this
Secured Promissory Note, the Borrower shall at all times remain liable to the
Holder for the full and punctual payment of all principal, interest and other
amounts that are owned under this Secured Promissory Note.


Any principal, interest or other amount payable under this Secured Promissory
Note that is not paid when due shall bear interest from and after the date when
due until paid in full at the rate of twelve per cent (12.0%) per annum (the
“Default Rate”).


If the Borrower is not in default under this Secured Promissory Note, the
Borrower shall have the privilege of prepaying without penalty or premium, the
outstanding principal balance hereof in whole or in part at any time or from
time to time.  Any such prepayment must be accompanied by full payment of all
interest then accrued and unpaid on the principal amount being prepaid.


The Borrower’s failure to pay when due any principal or accrued interest owed
under this Secured Promissory Note shall constitute an “Event of Default.”  Upon
the occurrence of an Event of Default, the Holder shall have the right, at his
sole option, at any time thereafter, (i) to declare the entire balance of
principal and accrued interest on this Secured Promissory Note to be immediately
due and payable, (ii) to exercise all of his rights as a secured party under the
Agreement, and (iii) to exercise any and all of his other rights and remedies
that are provided under the Agreement and applicable law.  All rights and
remedies of the Holder are cumulative and concurrent and may be pursued
singularly, successively or together at the sole discretion of the Holder, and
whenever and as often as the Holder deems necessary or appropriate.
 
 
 

--------------------------------------------------------------------------------

 
 
If any attorney is engaged by the Holder to enforce or construe any provision of
this Secured Promissory Note or the Agreement as a consequence of the occurrence
of an Event of Default, with or without the filing of any arbitration proceeding
or legal action by the Holder, then the Borrower shall pay immediately on demand
all attorneys’ fees and other costs and expenses incurred by the Holder in
connection therewith, together with interest thereon from the date of such
demand until paid in full at the Default Rate as if such unpaid fees, costs and
expenses had been added to the principal amount of this Secured Promissory Note.


The Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest, notice of default and all lack of diligence or
delay by the Holder in the collection or enforcement of this Secured Promissory
Note.  The Holder shall not be deemed to have waived any right or remedy that he
has under this Secured Promissory Note, the Agreement or applicable law unless
he has expressly waived the same in writing or unless this Secured Promissory
Note or the Agreement expressly provides a period of time in which the right or
remedy must be exercised.  The waiver by the Holder of a right or remedy shall
not be construed as a waiver of any other right or remedy or of any subsequent
right or remedy of the same kind.


If any provision of this Secured Promissory Note is determined by an arbitrator
or a court of competent jurisdiction to be invalid, illegal or unenforceable,
that provision shall be deemed severed from this Secured Promissory Note, and
the validity, legality and enforceability of the remaining provisions of this
Secured Promissory Note shall remain in full force and effect.  If the Holder
ever receives any interest payment on this Secured Promissory Note in excess of
the maximum interest permitted by applicable law, such excess amount shall, at
the Holder’s option, be applied to the reduction of the unpaid principal balance
of this Secured Promissory Note or returned to the Borrower.  Time is of the
essence with respect to every provision hereof.  This Secured Promissory Note
shall be governed by the internal laws of the State of Nevada without giving
effect to conflict-of-law principles.


IN WITNESS WHEREOF, the Borrower has executed and delivered this Secured
Promissory Note as of the date first written above.
 

 
ecoSolutions Intl
         
 
By:
/s/ WILLIAM PATRIDGE             Its:  Chief Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 